UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-5015



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


MARCOS MANCHA,

                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-cr-00539-PMD)


Submitted:   July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Joseph Condon, Jr., CONDON LAW FIRM, North Charleston, Sourth
Carolina, for Appellant.    Eric J. Klumb, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcos     Mancha   pleaded      guilty,   pursuant    to     a   plea

agreement, to one count of conspiracy to possess with intent to

distribute and to distribute 500 grams or more of a mixture

containing    methamphetamine       and    fifty   grams   or   more     of   crack

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846

(2000).     The district court granted the Government’s motion for a

downward departure pursuant to U.S. Sentencing Guidelines Manual

§ 5K1.1 (2006), and sentenced Mancha to the statutory minimum of

240 months of imprisonment.         Mancha timely appealed.

            On appeal, counsel has filed an Anders* brief, in which

he states there are no meritorious issues for appeal.                  Mancha was

advised of his right to file a pro se supplemental brief, but has

not filed a brief.       The Government declined to file a brief.               We

affirm.

            Our review of the record reveals that the district court

conducted a thorough inquiry pursuant to Fed. R. Crim. P. 11 that

ensured that Mancha’s guilty plea was knowing and voluntary, and

supported by a sufficient factual basis. Mancha’s sentence was the

mandatory    minimum    sentence.         The   district   court   was    without

authority, in the absence of a substantial assistance motion filed

by the government pursuant to 18 U.S.C.A. § 3553(e) (West 2000 &

Supp. 2007), to sentence Mancha below the statutory mandatory


     *
      Anders v. California, 386 U.S. 738 (1967).

                                     - 2 -
minimum sentence. See United States v. Allen, 450 F.3d 565, 568-69

(4th Cir. 2006).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Mancha’s conviction and sentence.      This court

requires that counsel inform Mancha, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Mancha requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Mancha.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -